PER CURIAM:
Robert Anderson appeals the district court’s orders denying relief in his action stemming from claims of wrongful termination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* United States ex rel. Anderson v. ITT Indus. Corp., No. 1:05cv720 (E.D. Va. filed Dec. 14, 2005 & entered Dec. 16, 2005; Jan. 11, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 In Claim VI, the district court relied on precedent from its own district in concluding that the requirements of 31 U.S.C. § 3730(b)(2) (2000) are jurisdictional. We express no opinion on this issue as it is not necessary for resolution of the appeal.